MEMORANDUM**
Federal prisoner Fausto Cepeda appeals pro se the district court’s dismissal of his habeas corpus petition challenging the legality of his sentence based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cepeda contends that 28 U.S.C. § 2255 is inadequate or ineffective for assertion of his Apprendi claim, so he should be permitted to pursue this claim under 28 U. S.C. § 2241. The district court correctly determined that Cepeda failed to demonstrate that 28 U.S.C. § 2255 is “inade*739quate or ineffective” to test the legality of his detention. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (stating general rule that the unavailability of a second or successive petition does not itself make section 2255 inadequate or ineffective). Nor does Cepeda make a colorable assertion of “actual innocence.” Even if Apprendi applied to Cepeda’s claim, cf. United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.) (concluding that Apprendi does not apply retroactively to cases on initial collateral review), cert. denied, — U.S. -, 123 S.Ct. 48, 154 L.Ed.2d 243 (2002), it would have had no effect on his sentence, much less on his conviction. See 21 U.S.C. 841(b)(1)(A) (establishing life sentence as maximum for amount of crack charged and admitted); Lorentsen, 223 F.3d at 953-56 (rejecting actual innocence claim).
The district court properly dismissed Cepeda’s petition for lack of jurisdiction. See Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (rejecting the use of § 2241 as substitute for a dismissed § 2255 motion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.